Exhibit 10.34

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

THIS AMENDMENT TO CHANGE IN CONTROL AGREEMENT (“Amendment”) is entered into by
and between VARIAN, INC., a Delaware corporation (the “Company”), and Arthur W.
Homan, an employee of the Company (“Employee”).

The Company and Employee are parties to a Change in Control Agreement (the
“Agreement”) dated as of November 8, 2007. On July 26, 2009, the Company,
Agilent Technologies, Inc., a Delaware corporation, and Cobalt Acquisition
Corp., a Delaware corporation and a wholly owned subsidiary of Agilent, entered
into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which
Merger Sub will, subject to the satisfaction or waiver of the conditions set
forth in the Merger Agreement, merge with and into the Company and the Company
will survive the merger and continue as a wholly owned subsidiary of Agilent
(the “Merger”). In connection with approving entering into the Merger Agreement,
the Board determined that it is in the best interest of the Company and its
stockholders for the Company to amend the Agreement, effective as of, and
contingent upon, the closing of the Merger pursuant to the Merger Agreement.

In view of the foregoing, the Company and Employee agree as follows:

1. Subsections (ii) and (iii) of the definition of “Good Reason” set forth in
Section 3(d) of the Agreement are hereby amended to read in their entirety as
follows, effective as of, and contingent upon, the closing of the Merger:

“(ii) A reduction of Employee’s total compensation, as was provided to Employee
as of July 26, 2009, as the same may have been increased from time to time after
the Change in Control Date other than (A) a reduction implemented with the
consent of Employee or (B) a reduction that is generally comparable
(proportionately) to compensation reductions imposed on senior executives of the
Company generally; or

(iii) The failure to provide to Employee the benefits and perquisites, including
participation on a comparable basis in the Company’s stock option, incentive,
and other similar plans in which employees of the Company of comparable title
and salary grade participate, as were provided to Employee immediately prior to
July 26, 2009, or with a package of benefits and perquisites that are
substantially comparable in all material respects to such benefits and
perquisites provided prior to July 26, 2009; or”

2. This Amendment, taken together with the Agreement, to the extent not modified
by this Amendment, supersedes any and all previous contracts, arrangements or
understandings between the parties with respect to the Agreement.

IN WITNESS WHEREOF, the parties acknowledge that they have read and understand
the terms of this Amendment and have executed this Amendment to be effective on
the date that it is signed by both parties.



--------------------------------------------------------------------------------

VARIAN, INC.     EMPLOYEE

            /s/ Garry W. Rogerson

   

            /s/ Arthur W. Homan

By:   Garry W. Rogerson     Arthur W. Homan Title:   Chairman and Chief
Executive Officer       Date:   September 8, 2009     Date:   September 4, 2009

 

2